Citation Nr: 1201536	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for a laceration scar of the left mid thigh with residual femoral nerve damage. 

2.  Entitlement to an effective date earlier than April 30, 2007, for a 10 percent disability rating for service-connected laceration scar of the left mid thigh with residual femoral nerve damage.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from June 1993 to September 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which continued a noncompensable disability rating for laceration scar of the left mid thigh.  A rating decision in August 2011 granted a 10 percent disability rating for the scar based on residual femoral nerve damage, effective April 30, 2007, the date of receipt of the Veteran's claim.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d). 

The Veteran is service connected and in receipt of a 10 percent disability rating for a laceration scar of the left mid thigh based on mild incomplete paralysis of the thigh muscle.  His disability emanates from an injury sustained during service when he fell through a glass door, which service treatment records describe as a deep laceration to the medial aspect of the left quadriceps muscle.  It was reported during service that there was a zone of paresthesia running in a longitudinal manner from the stab wound distal to the medial aspect of the knee. 

On the most recent VA examination in August 2011, the Veteran reported progressively worsening neurological symptoms to include radiating tingling sensation, occasional numbness, and a cooling sensation.  The examiner noted that additional X-ray and electromyograph (EMG) studies will be requested to further evaluate the nerve damage.  As results of EMG and X-rays studies subsequent to the VA examination in August 2011 are not of record, such tests need to be conducted to properly evaluate the current level of disability.

Lastly as indicated above, a rating decision in August 2011 granted a 10 percent rating effective April 30, 2007, for the laceration scar of the left mid thigh based on residual femoral nerve damage.  In October 2011, the Veteran filed a notice of disagreement with the effective date of the 10 percent disability rating and contended that the effective date should be August 1999.  As a Statement of the Case on this claim has not been issued, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall determine whether additional X-ray, EMG, and nerve conduction studies identified in the August 2011 VA examination report have been conducted.  If so, results of such studies must be associated with the Veteran's claims file.  If such studies have not been conducted, the Veteran shall be scheduled for additional diagnostic testing as directed in the August 2011 VA examination report.

Following completion of the foregoing studies, the appropriate VA examiner is directed to determine the level of any femoral nerve impairment resulting from the laceration scar of the left mid thigh.  The examiner is requested to indicate whether any other nerve is affected by the laceration scar of the left mid thigh.  

The examiner is requested to comment on whether the findings represent mild, or moderate, or severe incomplete paralysis of the affected nerve. 

The claims file, including a copy of this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.


2.  The RO/AMC shall then adjudicate the claim for a disability rating higher than 10 percent for the laceration scar of the left mid thigh with residual femoral nerve damage.  If the benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case. 

3.  The RO/AMC shall furnish the Veteran a Statement of the Case as to the issue of entitlement to an effective date earlier than April 30, 2007, for the assignment of a 10 percent disability rating for the service-connected laceration scar of the left mid thigh with residual femoral nerve damage.  

In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


